Citation Nr: 1822614	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include muscle spasm, limitation of motion and pain. 

2.  Entitlement to service connection for upper respiratory infection. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with major depressive disorder.

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities  (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S.Wainaina,  ssociate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 2003 to September 2010. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2017, the Veteran testified before the undersigned at a Board video conference hearing conducted by the RO.  A copy of the hearing  transcript has been associated with the electronic record. 

The issues  of  entitlement to service connection for a lumbar spine disability to include muscle spasm, limitation of motion  and pain; entitlement to service connection for upper respiratory infection; entitlement to service connection for  headaches; and TDIU are addressed in the REMAND portion of the decision below and  are REMANDED to the agency of original jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part. 



FINDING OF FACT


The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas or total occupation and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim decided herein is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3 ). The service treatment records and available post-service pertinent medical evidence has been obtained.  There is no indication of any further available outstanding evidence pertinent to the claim decided herein.     

The Veteran was afforded three examinations in April 2011, December 2013 and December 2015. These examinations adequately reflect the Veteran's PTSD condition.  In sum, no further assistance is required prior to final adjudication of the claim decided herein. 


Increased rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 9411, PTSD, a 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

The list of symptoms under the rating criteria is meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

PTSD

Service connection for PTSD was granted by the RO in a May 2011 rating decision.  A 30 percent evaluation was assigned, effective September 17, 2010.  In a May 2013 rating decision a 50 percent evaluation for PTSD was assigned, effective September 17, 2010. 

The Veteran was afforded a VA examination in April 2011.  The Veteran reported having friends.  He reported getting along with coworkers although sometimes he got agitated with them for small issues. The Veteran stated he stopped working at AutoZone, so he could look for another job, where he does not have to deal with a lot of people.  The Veteran stated he has been married for 3 years and the relationship has been rocky.  The Veteran stated his wife is pregnant with another baby and they have a 16 month daughter, and his relationship with his daughter is good. The Veteran enjoys projects like home improvement.  He stated he was close with his wife and daughter and had an "okay" relationship with his mother-in-law. He talks to his parents occasionally. The Veteran denied any suicidal  or homicidal ideation. The Veteran stated he had not been prescribed any medication at that time.  The Veteran indicated he had no significant illness or injuries.  The examiner noted that the Veteran had good eye contact and his mood was euthymic.  He noted that the Veteran's thought process was unremarkable.  The examiner further noted that the Veteran did not portray any inappropriate behavior during the evaluation.  He denied any history of hospitalizations for psychiatric problems.   A GAF score of 50 was assigned.  The examiner noted that the Veteran's GAF score shows a serious impact on social and occupational functioning. The examiner also noted that there is reduced reliability and productivity due to PTSD signs and symptoms.   The Veteran has difficulty sitting in traffic, focusing on the job and irritability with coworkers.   The Veteran informed the examiner that he is looking for a job where he can  do things his own way.  

The Veteran was afforded a PTSD examination in  December 2013. The examiner stated that the Veteran's PTSD severity has not changed in the last several years. The examiner stated that the Veteran's PTSD does not solely render him unemployable.  The examiner found that the Veteran had depressed mood, anxiety, chronic sleep impairment,  and disturbances of mood and motivation.  The Veteran has difficulty with getting adequate sleep.   

The examiner reviewed the claims file and summarized pertinent treatment notes.  In a November 2012 VA psychiatric note it was noted that the Veteran stated he  wishes to attend college and to pursue a career in forestry.   The Veteran's mood was neutral and his speech was coherent. Veteran.  He also informed the treating mental health provider that he has been doing fairly well and almost  finalized his divorce.  The Veteran had shared custody of his two children  with his ex-wife.  The Veteran was currently living with his father.  The Veteran stated he was helping with household chores.   In a February 2013 VA psychiatric treatment note it was noted that the Veteran mood had been very stable .  The Veteran stated that he continues to have PTSD symptoms, but his symptoms are in control for the most part.  He denied suicidal or homicidal.  The Veteran stated he stayed busy to stay out of trouble.   

The December 2013  examiner noted that the Veteran's PTSD was marked by occupational and social impairment  due to mild or transient symptoms with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran indicated that  his concentration was much better and denied any suicidal ideation or homicidal intent.  A GAF score of 65 was assigned by the examiner. The examiner stated that given the totality of the Veteran's clinical records, the Veteran was most likely exaggerating his mental health symptomatology in hopes of increased compensation.  The examiner noted that the Veteran's mood had been stable and he reported to be less irritable and his concentration was much better. The examiner further opined that on  mental status examination, the Veteran seemed  casually put together and made good eye contact, with neutral mood.  

The Veteran was afforded a VA examination in December 2015.   The examiner opined that the Veteran had marked diminished interest or participation in significant activities, feeling of detachments or estrangement from others, irritable behavior typically expressed towards people or objects, hypervigilance and problems with concentration.  The examiner noted his  symptoms included depressed mood, anxiety, panic attacks, difficulty in maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner noted that the Veteran  was well dressed and adequately groomed.  The Veteran was attentive and cooperative during the interview and his thought patterns and expressions were linear, relevant.  The examiner noted that the Veteran's mood was anxious and his affect congruent with appropriate range.  The Veteran stated he has been married for a year to his current wife. He stated he gets panic attacks while he is in traffic and his energy level is moderate on most days.  The Veteran reported having recurring nightmares.   The Veteran stated he moved to the area to be closer to his kids from his first marriage.  The Veteran denied close friendships and prefers to stay at home as socializing makes him anxious.  He stated he last worked at AutoZone, but could not get along with anyone at work, so he quit the job.   The Veteran denied engaging in any physical fights.  The Veteran stated he is independent with activities of daily living.  The Veteran also reported he does the bulk of the household chores while his wife works full time.  The Veteran stated that he walks in the evenings with his wife although he does not exercise regularly.   He denied any homicidal or suicidal ideation.  The examiner also noted that the Veteran has irritable behavior and angry outbursts typically expressed as verbal or physical aggression towards people or objects.   The Veteran, however, denied that he lashes out at anyone physically.  The Veteran denied any homicidal and suicidal ideations.  He reported his mood was flat and his energy level was moderate.  The examiner also noted that with regard to day to day activities, especially in a work setting, were moderately-severely impacted by his PTSD.  The examiner stated that the Veteran would perform better in work settings that are loosely supervised and require little interaction with the public. 

A May 2015 treatment note, shows that the Veteran went to a baseball game with one of his children and interacted with other parents.  
 
In a September 2014 treatment note, the examiner indicated that the Veteran had no suicidal ideation.  The Veteran indicated that he wanted to resume PTSD treatment. 

Social Security Administration (SSA) records dated December 2015 showed that the Veteran was receiving disability benefits for a low back disorder, and sleep apnea. 

Between February 2017 and April 2017, the evidence of the record shows that the Veteran and his wife were attending cognitive-behavioral  therapy at VA.  The Veteran appeared well dressed and denied any homicidal ideation, plan or intent.  A  February 2017 VA treatment  note states that the Veteran had suicidal thoughts about a month previously.  The Veteran, however, stated he had not had suicidal intentions since that time.  A March 2017 PTSD treatment note states that the Veteran showed up with his daughter and stated his anxiety and irritability had decreased with the help of mirtazapine medication.  He also reported his level of anger had decreased.  The examiner noted that the Veteran's mood appeared to be calm.

At the Board Video conference hearing in September 2017, the Veteran testified his anger has increased.  He stated he does not hit people, but hits walls. He stated he has been prescribed medication for his PTSD, but hates taking it.   He testified that he has nightmares. The Veteran stated he is willing to continue individual therapy as opposed to highly structured therapy.   The Veteran stated he talks with his father on a regular basis and lives with his wife and kids. The Veteran's wife testified that the Veteran threw a lawn mower once when he thought someone was close to his personal space.  The Veteran's wife did not explain whether the lawn mower was thrown at someone or whether the Veteran tossed the lawn mower away in a fit of anger.  

The Board finds that an initial rating in excess of 50 percent is not warranted for the Veteran's PTSD. The Board notes there are some symptoms indicative of a higher rating such as suicidal ideation, but that was an isolated occurrence in the record.  There was also no plan to follow through with the suicide.   However the evidence of the record shows that the Veteran is able to function well.  He has a good relationship with his wife and children and is able to do a lot of chores around the house.  

The Veteran testified in his September 2017 Board hearing that his anger has increased and goes from zero to 10 and he hits walls when angry.  The Veteran however, stated he does not hit people.  Although this may be indicative of a higher rating, the Veteran's assertions are outweighed by the evidence of the record.  The evidence of the record, which includes VA examinations and VA treatment records, shows that the Veteran is able to maintain some social relationships with his family. He is close with his wife and children and talks to his father regularly.  The Veteran is also able to take care of himself and do chores around the house.  Also, because the evidence indicates that the Veteran's angry outbursts are a response to some provocation and do not involve any actual violence toward others, his impulse control is not shown to be impaired to a level compatible with a higher 70 percent rating. 

The December 2015 examiner did note that the Veteran had difficulty in maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or a worklike setting, symptoms that can be compatible with assignment of a 70 percent rating.  However, overall, the Veteran is not shown to have deficiencies in most areas due to his PTSD. Once again, the  evidence of the record shows he is able to relate to family members and even attend a baseball game with his daughter where he interacted with other parents.  This shows he does not have a significant deficiency in family relations.  The December 2013 examination shows that the Veteran expressed interest in going to school.  This is indicative that his thought process is logical and is not indicative of symptoms associated with a 70 percent rating.  

He is also not shown to have significant deficiencies in thinking and judgment.   In this regard, he has generally been shown to be rational.  The December 2011 examination shows the Veteran had an unremarkable thought process.  He is also able to exercise good  judgment by not acting violently toward other people when he is angry.  Additionally, the record shows he is able to adequately manage his own finances.  Thus, while the Veteran has exhibited deficiencies in mood, some deficiencies with work and may have a deficiency in school functioning, he is not shown to have deficiencies in family relations, thinking or judgement.  Thus he is not shown to have deficiencies in most areas due to his PTSD.  

In conclusion the Veteran's PTSD is not shown to result in occupational and social impairment with deficiencies in most areas.   A 70 percent rating is not warranted for his PTSD. 

The Board notes that for a 100 percent rating, the evidence must show that the Veteran has total occupational and social impairment due to symptoms such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger of  hurting self or others, intermittent  inability to perform activities of daily living, disorientation to time or place; memory loss of close relatives, own occupation or own name; or symptoms approximating such a level of impairment.  Generally, the Veteran is not shown to exhibit symptoms of this severity.  Overall, the Veteran's manifestations of PTSD do not demonstrate total occupational and social impairment.  The Veteran retains social relationships with his wife, family and children. 


ORDER

Entitlement to an initial  rating in excess of 50 percent for PTSD is denied.  



REMAND

At the Board video conference hearing, the Veteran testified that he was receiving treatment at a private medical facility called TriHealth, pertinent to his low back disorder, and submitted the medical records thereof.  Those documents, however, are not in the claims file.  These documents should be obtained to help develop the Veteran's claims, which include service connection for a low back disorder.  

An April 2011 VA examiner stated the headaches had resolved without residuals.  At the Board hearing the Veteran testified that his headaches have continued and are more severe after the incident in service.   An addendum opinion is therefore  required to determine the etiology of the Veteran's headaches. 
 
The Veteran received a VA examination in April 2011 concerning the etiology of a low back disorder.  During the examination the examiner did not diagnose the Veteran with any low back disorder.   However additional evidence was subsequently received in the form of an August 2016 treatment note by Dr. J.L., which indicates the Veteran was diagnosed with degenerative disk disease (DDD) lumber spine.  Also, the Veteran was diagnosed with low back strain in February 2007 and July 2010 while he was in service.  Consequently, given the more recent diagnosis of a current low back disability, the Board finds an addendum opinion is required. 

The Veteran received a VA examination for upper respiratory conditions in April 2011, which did not show a diagnosis of a chronic upper respiratory disability. However a July 2015 treatment note shows the Veteran was diagnosed with asthma and a chronic cough.  Also, while in service the Veteran was diagnosed with and treated for upper respiratory infection in March 2009.   Additionally in December 2010, the Veteran was seen for difficulty in breathing and snoring during his sleep.  There was no evidence of sleep apnea or sleep-related issues.  Consequently given the more recent diagnosis of a respiratory disorder, the Board is of the opinion an addendum opinion is required. 

The Board finds that that the TDIU claim is inextricably intertwined with the pending service connection claims.  The TDIU claim cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the claim for TDIU must be held in abeyance pending further development/adjudication of the Veteran's other claims.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to resubmit the private treatment records from TriHealth that were submitted at his September 2017 Board videoconference hearing or provide an appropriate release of information so that the AOJ can obtain these records. 

2.  Obtain pertinent updated VA and non-VA treatment records. 

3.    Following completion of the above, the April 2011 back examiner should be asked to provide an addendum opinion to determine the nature and etiology of the Veteran's low back disability.  If the April 2011 examiner is not available, another examiner should provide an addendum opinion.  The claims folder must be made available to the examiner for review of pertinent documents therein and the examination report must reflect such a records review. 

A complete history should be obtained from the Veteran regarding his low back disorder.

The examiner should provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder, to include degenerative disk disease diagnosed by Dr. J.L. in August 2016, is of service onset, to include as a result of inservice injury, or is otherwise related to service.  

A complete rationale should be provided for all opinions. 

4.  The April 2011 respiratory examiner should be asked to provide an addendum opinion to determine the nature and etiology of any respiratory disorder present.  If the April 2011 examiner is not available, another examiner should provide an addendum opinion.  The claims folder must be made available to the examiner for review of pertinent documents therein and the examination report must reflect such a records review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory disorder, to include asthma and chronic cough diagnosed in July 2015, is of service onset, to include as a result of inservice injury, or is otherwise related to service.  

A complete rationale should be provided for all opinions.

5.  The April 2011 VA headache examiner should be asked to provide an addendum opinion to determine the nature and etiology of the Veteran's headaches.  If the April 2011 examiner is not available, another examiner should provide an addendum opinion.  The claims folder must be made available to the examiner for review of pertinent documents therein and the examination report must reflect such a records review.  The examiner's review should include pertinent evidence added to the record since the April 2011 examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are of service onset, to include as a result of in-service injury, or otherwise related to service.  

6.  Then, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


